Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. Chinese Patent Application No. 202010947542.5, filed on September 10, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on May 16, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1 – 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 5, lines 1 – 2 recite “A method for verifying an instrument using the intelligent instrument verification system of claim 1 …” The claim is indefinite because while claim 5 begins by reciting a method step of an apparatus, claim 5 further includes reciting the apparatus. 
A single claim that includes both an apparatus and a method of using the apparatus is indefinite (See MPEP 2173.05(p)(II)). It is unclear if infringement would occur when the intelligent instrument verification system is created as an apparatus or when the intelligent instrument verification system is used to verify an instrument. 
For examining purposes, the claim will be treated as a method of verifying an instrument using an intelligent instrument verification system.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wadell et al (US 2017/0146632 A1) (herein after Wadell), and further in view of LAI (US 2015/0149617 A1) (herein after LAI).

	Regarding Claim 1, Wadell teaches, an intelligent instrument verification system (Fig. 1: automatic test equipment (ATE) 10), comprising: an automatic verification system (Fig. 1: test computer 12, test program sets); a reference instrument group (Fig. 1: test instruments 13A to 13N); and a communication control interface (Fig. 1: calibration device 23, device interface board (DIB) 16, connection interface 14); wherein the automatic verification system is connected to an instrument (Fig. 1: DUTs (not shown)) to be verified through the communication control interface (Fig. 1, ¶ 0026); the automatic verification system is connected to the reference instrument group through the communication control interface (Fig. 1, ¶ 0028: a connection interface 14, which connects test instrument outputs 15 to a DIB 16); and the reference instrument group is connected to the instrument to be verified through the communication control interface (Fig. 1, ¶ 0027 Each test instrument may be configured to output test signals to test a DUT); the communication control interface comprises a reference interface adapter (Fig. 1, calibration device 23), — the reference interface adapter is configured to connect the instrument to be verified with a corresponding reference instrument of the reference instrument group to achieve control and collection of the instrument to be verified (Fig. 2, ¶ 0037 receive the test signals output by the first switch, and to selectively output the test signals out to one or more DUTs — Second switch 268 is also controllable to receive response (or other) signals from one or more DUTs; Examiner interpretation: the test instruments are connected to DUTs. The DUTs are controlled and signals are received); — and the reference interface adapter comprises a standard matrix switch (Fig. 2: different number of switches), a standard power divider (Fig. 2: (switch 268 of FIG. 2) may be replaced with a power divider or splitter circuit) and a standard attenuator (Fig. 4: programmable attenuator 66A, 668, 66C, 66D); the standard matrix switch is configured to be connected to different external reference signals or external reference instruments during verification (Fig. 2, ¶ 0037 receive the test signals output by the first switch, and to selectively output the test signals out to one or more DUTs), and configured to enable automatic switching and selection among the external reference signals or external reference instruments according to a preset rule (Fig. 2, ¶ 0035 data stored in memory; Examiner interpretation: calibration device 23 controls switches according to data stored in memory); the standard power divider is configured to enable a standard power division of the detection signal under different verification modes (Fig. 2, ¶ 0057: signal output to/from the signal paths to the DUT), so as to complete a specific detection item (Fig. 2 ¶ 0058; Examiner interpretation: the power divider controls the signal in or out  of the DUT to increase signal power or to reduce noise); and the standard attenuator is configured to attenuate the reference signals to complete different verification items. (Fig. 2, ¶ 0058: reduce high power signals.)
	Wadell fails to teach, the communication control interface comprises — a USB/general purpose interface bus (GPIB) interface and a network interface; — and the USB/GPIB interface and the network interface are both configured to receive a command from an external control system to complete switch and transfer of a control signal and a detection signal;
	In analogous art, LAI teaches, the communication control interface (Fig. 1, monitored environment 31) comprises — a USB/general purpose interface bus (GPIB) interface (Fig. 1, serial bus module 23) and a network interface (Fig. 1, gateway control unit 21); — and the USB/GPIB interface and the network interface are both configured to receive a command from an external control system to complete switch and transfer of a control signal (Fig. 1, control signal) and a detection signal (Fig. 1, detection signals); —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wadell by combining the communication control interface taught by Wadell with the communication control interface taught by LAI to achieve the predictable result of communication between instruments in a manner that saves time, saves labor and is efficient. [LAI: ¶ 0008.]

	Regarding Claim 2, Wadell in view of LAI teaches the limitations of claim 1, which this claim depends on.
	LAI further teaches, the intelligent instrument verification system of claim 1, wherein the automatic verification system (Fig. 1, ¶ 0035: mobile apparatus 13, the computer application program) comprises a first verification subsystem (Fig. 1, ¶ 0037: a spectrum analyzer), a second verification subsystem (Fig. 1, ¶ 0037: a noise meter), a third subsystem (Fig. 1, ¶ 0037: a spectrum analyzer), a fourth verification subsystem (Fig. 1, ¶ 0037: a power meter) and a fifth verification subsystem (Fig. 1, ¶ 0037: a network analyzer); the first verification subsystem is configured to verify a signal generator (Fig. 1, ¶ 0037: a spectrum analyzer); the second verification subsystem is configured to verify a noise-measuring instrument (Fig. 1, ¶ 0037: a noise meter); the third verification subsystem is configured to verify a spectrum analyzer (Fig. 1, ¶ 0037: a spectrum analyzer); the fourth verification subsystem is configured to verify a power meter (Fig. 1, ¶ 0037: a power meter); and the fifth verification subsystem is configured to verify a network analyzer. (Fig. 1, ¶ 0037: a network analyzer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wadell in view of LAI by combining the automatic verification system taught by Wadell in view of LAI with the automatic verification system taught by LAI such that Wadell in view of LAI includes subsystems for a signal generator, a noise-measuring instrument, a spectrum analyzer, a power meter, and a network analyzer the to achieve the predictable result of communication between instruments in a manner that saves time, saves labor and is efficient. [LAI: ¶ 0008.]

	Regarding Claim 3, Wadell in view of LAI teaches the limitations of claim 2, which this claim depends on.
	Wadell further teaches, the intelligent instrument verification system of claim 2, wherein the automatic verification system is configured to select a subsystem corresponding to the instrument to be verified to execute corresponding detection items (Fig. 1, ¶ 0026: test computer may download test program sets to test instruments; Examiner interpretation: the test computer selects the test program), and select a reference instrument corresponding to the instrument to be verified from the reference instrument group and enable switching to a corresponding detection path (Fig. 1, ¶ 0027 Each test instrument may be configured to output test signals to test a DUT), so as to achieve synchronous continuous control and complete data record and collection of detection items of the instrument to be verified to output a verification report. (Fig. 1, ¶ 0026: test computer 12 communicates with test head 11 to control testing; Fig. 1, ¶ 0027 Each test instrument may be configured to output test signals to test a DUT, and to receive signals from the DUT; Examiner interpretation: the test computer controls the DUT, collects signals from the DUT and outputs DUT response.)

	Regarding Claim 4, Wadell in view of LAI teaches the limitations of claim 3, which this claim depends on.
	Wadell further teaches, the intelligent instrument verification system of claim 3, wherein the reference instrument group comprises a reference power meter, a reference local oscillation signal source, a reference spectrum analyzer, a reference microwave transformer, a reference noise source, a reference measuring receiver and a reference frequency meter. (Fig. 1, ¶ 0027 one or more of the test instruments are microwave test instruments for performing radio frequency (RF) tests.)

	Regarding Claim 5, Wadell in view of LAI teaches the limitations of claim 1, which this claim depends on.
	Wadell further teaches  a method for verifying an instrument using the intelligent instrument verification system of claim 1 (Fig. 1, ¶ 0016: The test systems and techniques described herein, or portions thereof, can be implemented as an apparatus, method, or electronic system), comprising: (S1) warming the intelligent instrument verification system up (Fig. 2, ¶ 0043: Operation of the heating and/or cooling devices may be controlled); (S2) operating the automatic verification system; and selecting a test program corresponding to the instrument to be verified (Fig. 1, ¶ 0026 test computer 12 communicates with test head 11 to control testing. For example, test computer may download test program sets to test instruments on the test head); (S3) executing the test program (Fig. 1, ¶ 0026: run the test program sets to test DUTs); and displaying status and data of the instrument to be verified and a corresponding reference instrument in the reference instrument group in real time (Fig. 1, ¶ 0027 signals that originate from the DUT that are not prompted by (e.g., are not in response to) test signals; Fig. 1, ¶ 0028: signals from the test instrument were calibrated (e.g., had known values or other characteristics); Each test instrument may be configured to output test signals to test a DUT; Examiner interpretation: the signals show the status of the DUT; the calibration is the known status of the reference instrument); and (S4) performing synchronous control and data collection on the instrument to be verified and the corresponding reference instrument (Fig. 1, ¶ 0027: Each test instrument may be configured to output test signals to test a DUT, and to receive signals from the DUT); performing formatting analysis on collected data; and outputting a verification report after completing the test program. (Fig. 1, ¶ 0034 memory (e.g., non-volatile memory) to store calibration and other data that may be used to calibrate signals on the device or for reporting to a test instrument or the test computer.; Examiner interpretation: the stored data is the collected data.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866